DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to amendment/remarks filed on 05/25/2022.
Claims 1-5, 9, 11-12, 14 and 16-18 have been amended via Applicant’s amendment.
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  The cited references have been considered.
Claims 1-20 are pending.
Claims 1, 11 and 16 are independent claims.
A terminal disclaimer against co-pending U.S. Application (16/702,066) has been filed to obviate double patenting rejection.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited prior art taken alone or in combination fail to teach, in combination with other claimed limitations, “wherein the target computer environment  comprises a hierarchy of controller modules that are operable to manage operational entities of the target computer environment by changing states of the operational entities via a control application programming interface (API) implemented by the operational entities; and implementing, by the orchestrator controller module, the particular set of commands by routing instructions to one or more controller modules of the hierarchy to transition the target computer environment to the second state, wherein a given one of the instructions is routed based on a lifecycle value identifying a lifecycle stage associated with an operational entity that corresponds to the given instruction and a type value identifying a type of the operational entity”  as recited in independent claim 1, and further fails to teach similarly worded limitations in independent claims 11 and 16. 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 8, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196